internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si - plr-113665-99 date date x llc b c a d d1 d2 d3 d4 year dear this letter responds to your date and subsequent correspondence submitted on behalf of x requesting a ruling under sec_1362 of the internal_revenue_code x is a corporation that was incorporated on d1 x made an s_corporation_election under sec_1362 effective for its year taxable_year on d2 a x's sole shareholder sold all of x’s stock to llc a limited_liability_company whose members were b c and d b c and d were trying to insulate themselves from additional risk by creating an intervening entity llc to own the stock of x on d2 b c and d did not know and were not informed by x’s accountant that a's transfer of x stock to llc would terminate x's s election the transfer of x stock to llc was not motivated by tax_avoidance or retroactive planning on d3 b and c purchased d’s units in llc on d4 after x's new accountant learned that llc owned shares of x stock llc distributed the x stock to b and c so that llc no longer owned shares of x x llc b c and d agree to make any adjustments consistent with the treatment of x as an s_corporation that the secretary may require for the period of termination sec_1361 defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect for the taxable_year sec_1361 provides that a small_business_corporation means a domestic_corporation that is not an ineligible_corporation and that does not have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual sec_1362 provides that an election under sec_1362 shall be terminated whenever at any time on or after the first day of the first taxable_year for which a corporation is an s_corporation such corporation ceases to be a small_business_corporation a termination of an s_corporation_election under sec_1362 is effective on and after the date of cessation sec_1362 provides that if an election under sec_1362 by any corporation was terminated under sec_1362 the secretary determines that the circumstances resulting in such termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in the termination steps were taken so that the corporation is a small_business_corporation and the corporation and each person who was a shareholder of the corporation at any time during the period specified under sec_1362 agrees to make the adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary for that period then notwithstanding the circumstances resulting in such termination the corporation shall be treated as an s_corporation during the period specified by the secretary based solely on the facts submitted and the representations made we hold that x's s_corporation_election terminated on d2 when llc an ineligible s_corporation shareholder acquired x stock we also conclude that the termination was inadvertent within the meaning of sec_1362 under the provisions of sec_1362 x will be treated as continuing to be an s_corporation during the period from d2 to d4 and thereafter provided that x’s s_corporation_election was not otherwise invalid and provided that the election was not otherwise terminated under sec_1362 additionally during the period from d2 to d4 b c and d will be treated as the owners of the x stock held by llc in proportion to their interest in llc accordingly b c and d must include their pro_rata share of the separately and nonseparately computed items of x as provided in sec_1366 if x b c or d fail to treat x as described above this ruling shall be null and void except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code including whether x was or is a small_business_corporation under sec_1361 of the code this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to x sincerely yours branch j thomas hines senior technician reviewer office of the assistant chief_counsel passthroughs and special industries
